45 So.3d 526 (2010)
Jim NORMAN, Petitioner,
v.
Kevin AMBLER; Elections Canvassing Commission of the State of Florida; Dawn K. Roberts; Department of State; Division of Elections; Earl Lennard; and Brian E. Corley, Respondents.
No. 1D10-5093.
District Court of Appeal of Florida, First District.
September 27, 2010.
Harry O. Thomas and Christopher B. Lunny of Radey, Thomas, Yon & Clark, P.A., Tallahassee; Richard E. Coates of Coates Law Firm, PL, Tallahassee, for Petitioner.
No appearance for Respondents.
PER CURIAM.
DENIED. Martin-Johnson, Inc. v. Savage, 509 So.2d 1097 (Fla.1987)
WEBSTER, DAVIS, and VAN NORTWICK, concur.